In a proceeding pursuant to CPLR 7503 (b) for a stay of arbitration under an uninsured motorist indorsement of a policy issued by the petitioner, the appeal, as limited by the petitioner’s brief, is from so much of a judgment of the Supreme Court, Nassau County, dated March 21, 1984, as dismissed the petition.
Judgment affirmed, insofar as appealed from, without costs or disbursements, for the reasons stated in the memorandum of Justice Wager at Special Term. Thompson, J. P., Bracken, O’Connor and Weinstein, JJ., concur.